Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 9, and 17 have been amended. Claims 1-18 are pending and rejected in the application. This action is Final.
Response to Arguments
Applicant Argues 
The Examiner asserts that the limitations of independent claims 1, 9, and 1 could be reasonably and practically performed by the human mind but for the recitation of a “controller,” “back-end storage system,” and a “display.” The Examiner further states that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. From this, the Examiner concludes that the claims recite an abstract idea. (See
Detailed Action, pages 2-5). The Examiner further states that the judicial exception is
not integrated into a practical application and that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Examiner Responds:
Applicant's 35 U.S.C. § 101 arguments have been fully considered but they are not persuasive. Applicant argues “Although the language used in making the rejection of claims 1, 9, and 17 generally appears to correspond to an analysis under Pathway B of the flowchart for subject matter eligibility that is presented in MPEP 2106, subsection III, Applicant respectfully submits that the subject matter of amended claims 1, 9, and 17 is patent-eligible under the streamlined analysis under Pathway A…etc.” The Examiner respectfully disagrees. To begin, “create indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships, where each series of parent-child relationships is associated with an index, each index being a data structure configured to contain a single series of parent-child relationships that were determined according to the single-branch approach, wherein data from each of the plurality of data tables of the single series of parent-child relationships is stored within the index” encompasses mentally a person, while writing on paper, creating indexes to group and retain data from the one or more data sets in a back-end storage system. The Examiner suggest incorporating significantly more than the abstract idea to overcome the 35 U.S.C. § 101 rejection. Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims 1-18 recites an abstract idea.

Next, Applicant argues “Thus, amended claims 1, 9, and 17 as a whole integrate the judicial exception into a practical application, in which case the claims are not directed to a judicial exception (Step 2A: NO) and are eligible at Pathway B, which concludes the eligibility analysis, according to MPEP 2106.04(d).” The Examiner respectfully disagrees. To begin, “create indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships, where each series of parent-child relationships is associated with an index, each index being a data structure configured to contain a single series of parent-child relationships that were determined according to the single-branch approach, wherein data from each of the plurality of data tables of the single series of parent-child relationships is stored within the index” encompasses mentally a person, while writing on paper, creating indexes to group and retain data from the one or more data sets in a back-end storage system. The Examiner suggest incorporating significantly more than the abstract idea to overcome the 35 U.S.C. § 101 rejection. Further, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Thus, the claims 1-23 recites an abstract idea.

Next, Applicant argues “Amended independent claim 9 recites “at least one controller, which includes code running on a processor connected to memory.” (Emphasis added). Thus, Applicant submits that amended claim 9 clearly falls within at least one of the four categories of statutory subject matter. (See MPEP 2106.03). Accordingly, Applicant respectfully requests withdrawal of this rejection of amended claim 9.” The Examiner agrees. The claim 9 35 U.S.C. 101, failing to place the invention squarely within one statutory class of invention, has been withdrawn. 

Applicant Argues 
In light of the foregoing, Applicant submits that Hedberg cannot be reasonably
interpreted as explicitly or inherently teaching or suggesting “determine data
relationships, using a single-branch approach . . . wherein the single-branch approach
comprises determining a starting data table and an ending data table for a series of
parent-child relationships between a plurality of data tables arranged in a single row”
and “creating indexes to group and store data from the one or more data sets…etc.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to Hedberg have been considered but are moot in view of the new ground(s) of rejection. 

Applicant Argues 
Applicant's recited indexes using a data slicing algorithm. Thus, the forwarding of
annotated data blocks of Porath, taken alone or in combination with Ding and Hedberg,
does not teach or suggest “importing data from the one or more data sets into the
created indexes, using the stored meta-data information and a data slicing algorithm,”
as recited in amended claim 1.

Examiner Responds:
Applicant's 35 U.S.C. § 103 arguments have been fully considered but they are not persuasive. Applicant argues “Applicant's recited indexes using a data slicing algorithm. Thus, the forwarding of annotated data blocks of Porath, taken alone or in combination with Ding and Hedberg, does not teach or suggest “importing data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm,” as recited in amended claim 1.” The Examiner respectfully disagrees. Porath discloses importing data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm (paragraph[0102]-paragraph[0103], “forwarder receives data from an input source, such as a data source 202 shown in FIG. 2. A forwarder initially may receive the data as a raw data stream generated by the input source. For example, a forwarder may receive a data stream from a log file generated by an application server, from a stream of network data from a network device, or from any other source of data…etc.”, the reference describes the system receiving (i.e., importing data, as claimed) (e.g., paragraph[0221]) from any source of data (i.e., from one or more data sets into the created indexes…etc., as claimed) into indexes, as claimed) (e.g., paragraph[0006]). Thus, the combination of Ding, Janes, and Porath discloses all the elements in claims 1, 9, and 17. 

Applicant Argues 
For example, claims 2-8 and 10-16 each depend from amended independent
claims 1 and 9, respectively. As discussed above in connection with amended claim 1,
Ding, Hedberg, and Porath do not teach or suggest…etc.

Examiner Responds:
Applicant's 35 USC § 103 arguments with respect to claims 2-8 and 10-16 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.

Here, claims 1, 9, and 17 similarly recites a system comprising: at least one controller configured to: analyze one or more data sets in their entirety, wherein the at least one controller is further configured to: retrieve schema and meta-data information of the one or more data sets, generate heatmap information based on the retrieved schema and meta-data information, the heatmap information indicating a relative importance level of data tables and data fields within the one or more data sets, and determine data relationships, using a single-branch approach, based on the retrieved schema and meta-data information and data values within the one or more data sets, wherein the single-branch approach comprises the at least one controller configured to determine a starting data table and an ending data table for a series of parent-child relationships between a plurality of data tables arranged in a single row, wherein the starting data table does not have a parent table, the ending data table does not have a child table, and data tables between the starting data table and the ending data table may each have multiple parent data tables but only one child data table, store the meta-data information and the heatmap information in a configuration database, create indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships, where each series of parent-child relationships is associated with an index, each index being a data structure configured to contain a single series of parent-child relationships that were determined according to the single-branch approach, wherein data from each of the plurality of data tables of the single series of parent-child relationships is stored in the index, import data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm, receive, from a user, a first request for a first data visualization, and in response to receiving the first request, automatically generate the first data visualization, wherein the at least one controller is further configured to: determine a format for the first data visualization based at least partially on the meta-data information, the heatmap information, the indexes, and data values that are relevant to the first data visualization, and fetch the data values from the indexes that are relevant to the first data visualization; and a display communicatively coupled to the at least one controller, the display configured to display the generated first data visualization to the user. The limitations, as noted above, could be reasonably and practically performed by the human mind, but for the recitation of “one controller”, “back-end storage system” and “a display.”  

For example, in the context of this claim, “analyze one or more data sets in their entirety” encompasses a person mentally reviewing data sets. Next, “retrieve schema and meta-data information of the one or more data sets” encompasses a person mentally retrieving schema and meta-data information of the one or more data sets. Further, “generate heatmap information based on the retrieved schema and meta-data information, the heatmap information indicating a relative importance level of data tables and data fields within the one or more data sets” encompasses a person determining heatmap information based on the retrieved schema and meta-data information. In addition, “determine data relationships, using a single-branch approach, based on the retrieved schema and meta-data information and data values within the one or more data sets” encompasses a person mentally determining data relationships using a single-branch approach based on the retrieved schema and meta-data information and data values within the one or more data sets. Next, “wherein the single-branch approach comprises the at least one controller configured to determine a starting data table and an ending data table for a series of parent-child relationships between a plurality of data tables arranged in a single row, wherein the starting data table does not have a parent table, the ending data table does not have a child table, and data tables between the starting data table and the ending data table may each have multiple parent data tables but only one child data table” encompasses a person mentally using the single branch approach to determine a starting data table and an ending data table for a series of parent-child relationships. In addition, “store the meta-data information and the heatmap information in a configuration database” encompasses a person mentally storing the meta-data information and the heatmap information in a configuration database. Next, “create indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships, where each series of parent-child relationships is associated with an index, each index being a data structure configured to contain a single series of parent-child relationships that were determined according to the single-branch approach, wherein data from each of the plurality of data tables of the single series of parent-child relationships is stored within the index” encompasses a person mentally, while writing on paper, creating indexes to group and retain data from the one or more data sets in a back-end storage system. Further, “import data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm” encompasses a person mentally importing data from one or more data sets into the created indexes using the stored meta-data information and a data slicing algorithm. Next, “receive, from a user, a first request for a first data visualization” encompasses a person mentally receiving a request form another user for a first data visualization. Further, “in response to receiving the first request, automatically generate the first data visualization” encompasses a person mentally creating a first data visualization. Next, “determine a format for the first data visualization based at least partially on the meta-data information, the heatmap information, the indexes, and data values that are relevant to the first data visualization” encompasses a person mentally determining a format for the first data visualization. In addition, “fetch the data values from the indexes that are relevant to the first data visualization” encompasses a person mentally fetching the data values from the indexes that are relevant to the first data visualization. In addition, “the display configured to display the generated first data visualization to the user” encompasses a person mentally thinking and creating a first data visualization. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The judicial exception is not integrated into a practical application. Claims 1, 9, and 17 recites no additional limitations other than “one controller”, “back-end storage system” and, “a display” implementing the limitations. The computer is recited at a high-level of generality (i.e., analyze one or more data sets…etc., retrieve schema and meta-data information…etc., generate heatmap information…etc., determine data relationships…etc., wherein the single-branch approach comprises the at least one controller…etc., store the meta-data information…etc., create indexes to group and store data…etc., import data from the one or more data sets…etc., receive, from a user, a first request…etc., in response to receiving the first request…etc., determine a format…etc., fetch the data values…etc., display the generated first data…etc.) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, claims 1, 9, and 15 similarly recites “one controller”, “back-end storage system” and, “a display” implementing the limitations. The computer is recited at a high-level of generality (i.e., analyze one or more data sets…etc., retrieve schema and meta-data information…etc., generate heatmap information…etc., determine data relationships…etc., wherein the single-branch approach comprises the at least one controller…etc., store the meta-data information…etc., create indexes to group and store data…etc., import data from the one or more data sets…etc., receive, from a user, a first request…etc., in response to receiving the first request…etc., determine a format…etc., fetch the data values…etc., display the generated first data…etc.)  such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply the exception using a generic computer cannot provide an inventive concept. Thus, claims 1, 9, and 17 are not patentable eligible under 35 USC 101. 
The limitation “wherein the at least one controller is further configured to: receive, from the user, synonym training information that represents a particular query desired by the user; and store an association between the synonym training information and the particular query desired by the user.” of dependent claims 2 and 10 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 10 are not patent eligible under 35 USC 101. 

The limitation “wherein the at least one controller is further configured to: receive, from the user, synonym training information that represents a particular query desired by the user; and store an association between the synonym training information and the particular query desired by the user.” of dependent claims 2 and 10 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 2 and 10 are not patent eligible under 35 USC 101. 

The limitation “wherein the first request for the first data visualization comprises a first input that corresponds with the synonym training information, and wherein the at least one controller is further configured to generate the first data visualization utilizing the stored association between the synonym training information and the particular query desired by the user.” of dependent claims 3 and 11 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 3 and 11 are not patent eligible under 35 USC 101. 

The limitation “further comprising a microphone, and wherein the first input is a verbal request received via the microphone.” of dependent claims 4 and 12 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 4 and 12 are not patent eligible under 35 USC 101. 

The limitation “further comprising a keyboard, and wherein the first input is entered as a text request via the keyboard.” of dependent claims 5 and 13 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 5 and 13 are not patent eligible under 35 USC 101. 

The limitation “further comprising a touchscreen display, and wherein the first input is entered via the touchscreen display.” of dependent claims 6 and 14 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 6 and 14 are not patent eligible under 35 USC 101. 

The limitation “wherein the at least one controller is further configured to: receive, from the user, a second input that does not correspond to a known query parameter; in response to receiving the second input, determine that additional information is required to generate the first data visualization; request the additional information from the user; receive the additional information from the user; utilize the received additional information to associate the second input with a known query parameter; and generate the first data visualization utilizing the association between the second input and the known query parameter.” of dependent claims 7 and 15 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 7 and 15 are not patent eligible under 35 USC 101.

The limitation “wherein the at least one controller is further configured to: receive, from the user, a second request for a second data visualization, wherein the second data visualization is based on a modification of the first data visualization.” of dependent claims 8 and 16 are abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claims 8 and 16 are not patent eligible under 35 USC 101.

The limitation “wherein the starting data table does not have a parent table, the ending data table does not have a child table, and data tables between the starting data table and the ending data table may each have multiple parent data tables but only one child data table.” of dependent claim 18 is abstract because the claim could be reasonably and practically performed by the human mind, but for the recitation of the generic computing elements in claims 1, 9, and 17. The judicial exception is not integrated into a practical application. The claim does not recites additional limitations to integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. In addition, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, claim 18 is not patent eligible under 35 USC 101.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. U.S. Patent Publication (2017/0132296; hereinafter: Ding) in view of Janes et al. U.S. Patent (6,642,946; hereinafter: Janes) and further in view of Porath et al. U.S. Patent Publication (2018/0218050; hereinafter: Porath)



Claims 1 and 9
As to claims 1, 9, and 16, Ding discloses a system comprising: 
at least one controller configured to (paragraph[0082], “In general, the routines executed to implement the embodiments of the disclosure, can be implemented as part of an operating system or a specific application, component, program, object, module or sequence of instructions referred to as "computer programs." The computer programs typically comprise one or more instructions set at various times in various memory and storage devices in a computer, and that, when read and executed by one or more processing units or processors in a computer…etc.”): 
analyze one or more data sets in their entirety (figure 2, paragraph[0023], “In general data from one or more data sources 210 can be stored at some type of data storage system, for example an enterprise data warehouse 208a or an enterprise data hub 208b. Data sources 210 broadly represent any distinct or set of data sources that can be consumed by the systems described with respect to FIG. 2…etc.”), wherein the at least one controller is further configured to: 
retrieve schema and meta-data information of the one or more data sets (paragraph[0033], “Process 300 continues at step 306 with inferring a logical schema based on data elements and usage information identified through the processing of the workload data 212. In this context, "inferring a logical schema" may simply refer to identifying a relationship between one or more data elements…etc.”),
generate heatmap information based on the retrieved schema and meta-data information (paragraph[0035], “FIGS. 4A-4B are screen captures of example visualizations in the form of "usage heatmap diagrams," that may be displayed to users in some embodiments. FIG. 4A shows a first example visualization 400a in the form of a usage heatmap diagram. As shown in FIG. 4A, visualization 400a can include one or more table nodes 420a that are representative of tables present in the data stored at storage systems 208a-b according to the inferred logical schema…etc.”), the heatmap information indicating a relative importance level of data tables and data fields within the one or more data sets (paragraph[0045], “FIG. 4B shows another example visualization 400b in the form of a usage heatmap diagram. Visualization 400b of FIG. 4B is an alternative embodiment to the visualization 400a of FIG. 4A but is otherwise generally similar. As shown in FIG. 4B, in some embodiments to fit more information into the visualization, certain table nodes may be displayed as part of a table node stack 422b. For example, a table node stack 422b may include various nodes related to fact tables present in the underlying data. Each of the fact table may have inferred relationships with different sets of dimension tables. Presenting the fact tables as a stack will allow the user to easily flip through the different heatmap diagrams to view these different relationships. Also shown in FIG. 4B, users may interact with certain graphical elements to access additional information. For example, in response to detecting user interaction with a particular column identifier 428b, a system may cause display of additional information 432b regarding usage of the column represented by the particular column identifier 428b…etc.”), 
store the meta-data information and the heatmap information in a configuration database (paragraph[0035], “FIGS. 4A-4B are screen captures of example visualizations in the form of "usage heatmap diagrams," that may be displayed to users in some embodiments. FIG. 4A shows a first example visualization 400a in the form of a usage heatmap diagram. As shown in FIG. 4A, visualization 400a can include one or more table nodes 420a that are representative of tables present in the data stored at storage systems 208a-b according to the inferred logical schema. Each table node 420a is displayed as a graphical element in visualization 400a…etc.”),

Ding does not appear to explicitly disclose 
determine data relationships, using a single-branch approach, based on the retrieved schema and meta-data information and data values within the one or more data sets, 
wherein the single-branch approach comprises the at least one controller configured to determine a starting data table and an ending data table for a series of parent-child relationships between a plurality of data tables arranged in a single row, wherein the starting data table does not have a parent table, the ending data table does not have a child table, and data tables between the starting data table and the ending data table may each have multiple parent data tables but only one child data table, 
create indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships, where each series of parent-child relationships is associated with an index, each index being a data structure configured to contain a single series of parent-child relationships that were determined according to the single-branch approach, wherein data from each of the plurality of data tables of the single series of parent-child relationships is stored within the index,
import data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm, 
receive, from a user, a first request for a first data visualization, and 
in response to receiving the first request, automatically generate the first data visualization, wherein the at least one controller is further configured to: 
determine a format for the first data visualization based at least partially on the meta-data information, the heatmap information, the indexes, and data values that are relevant to the first data visualization, and 
fetch the data values from the indexes that are relevant to the first data visualization; and 
a display communicatively coupled to the at least one controller, the display configured to display the generated first data visualization to the user.

However, Janes discloses determine data relationships, using a single-branch approach, based on the retrieved schema and meta-data information and data values within the one or more data sets (Figures 6-8, column 7, lines 52-67, “The Form_Load event then calls the Fill_Tree subroutine. The Fill_Tree subroutine accesses Locations table 76 (FIG. 3) to obtain parent and child information to build and populate the tree control in the left panel of the active data explorer. An example of a tree structure and its associated location table is shown in FIGS. 7 and 8.), 
wherein the single-branch approach comprises the at least one controller configured to determine a starting data table and an ending data table for a series of parent-child relationships between a plurality of data tables arranged in a single row (Figures 6-8, column 7, lines 52-67 and column 8, lines 1-12, “. The bottom-most nodes (terminal nodes) of any branch are the only nodes, in that branch, that may contain data. This means that while one branch of the tree may go through four levels to reach the terminal nodes, another branch may only have two levels. In the various database tables the relationship between nodes is saved. For example, the field ParentID in the Locations table contains the LocID (LocationID) of the Parent of a node. In the case of the Supply Inventory Explorer, for example, the Fill_Tree subroutine queries the Locations table joined to the SupplyInventory table. The resulting record set contains the ParentID for each record. The top node will have a 0 (for this invention we set the field to default to 0, but start numbering all indexes at 1, so that 0 is in effect No ID) for its ParentID, but all other nodes will have a parent location's LocID as its ParentID…etc.”), wherein the starting data table does not have a parent table, the ending data table does not have a child table, and data tables between the starting data table and the ending data table may each have multiple parent data tables but only one child data table (Figures 6-8, column 7, lines 52-67 and column 8, lines 1-12, “. The bottom-most nodes (terminal nodes) of any branch are the only nodes, in that branch, that may contain data. This means that while one branch of the tree may go through four levels to reach the terminal nodes, another branch may only have two levels. In the various database tables the relationship between nodes is saved. For example, the field ParentID in the Locations table contains the LocID (LocationID) of the Parent of a node. In the case of the Supply Inventory Explorer, for example, the Fill_Tree subroutine queries the Locations table joined to the SupplyInventory table. The resulting record set contains the ParentID for each record. The top node will have a 0 (for this invention we set the field to default to 0, but start numbering all indexes at 1, so that 0 is in effect No ID) for its ParentID, but all other nodes will have a parent location's LocID as its ParentID…etc.”). 
create indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships, where each series of parent-child relationships is associated with an index, each index being a data structure configured to contain a single series of parent-child relationships that were determined according to the single-branch approach (Figures 6-8, column 7, lines 52-67 and column 8, lines 1-20, “The top node will have a 0 (for this invention we set the field to default to 0, but start numbering all indexes at 1, so that 0 is in effect No ID) for its ParentID, but all other nodes will have a parent location's LocID as its ParentID. The Fill_Tree method loops through the record set and populates one branch at a time by finding the next lower node using the ParentID field, until all the branches are built…etc.”), wherein data from each of the plurality of data tables of the single series of parent-child relationships is stored which the index(Figures 6-8, column 7, lines 52-67 and column 8, lines 1-12, “. The bottom-most nodes (terminal nodes) of any branch are the only nodes, in that branch, that may contain data. This means that while one branch of the tree may go through four levels to reach the terminal nodes, another branch may only have two levels. In the various database tables the relationship between nodes is saved. For example, the field ParentID in the Locations table contains the LocID (LocationID) of the Parent of a node. In the case of the Supply Inventory Explorer, for example, the Fill_Tree subroutine queries the Locations table joined to the SupplyInventory table. The resulting record set contains the ParentID for each record. The top node will have a 0 (for this invention we set the field to default to 0, but start numbering all indexes at 1, so that 0 is in effect No ID) for its ParentID, but all other nodes will have a parent location's LocID as its ParentID…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ding with the teachings of Janes to build an index of parent and children data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ding with the teachings of Janes to have a livestock inventory and material system with an interactive graphical user interface (Janes: column 1, lines 10-16). 

The combination of Ding and Janes do not appear to explicitly disclose 
import data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm, 
receive, from a user, a first request for a first data visualization, and 
in response to receiving the first request, automatically generate the first data visualization, wherein the at least one controller is further configured to: 
determine a format for the first data visualization based at least partially on the meta-data information, the heatmap information, the indexes, and data values that are relevant to the first data visualization, and 
fetch the data values from the indexes that are relevant to the first data visualization; and 
a display communicatively coupled to the at least one controller, the display configured to display the generated first data visualization to the user.

However, Porath discloses create import data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm (paragraph[0102]-paragraph[0103], “forwarder receives data from an input source, such as a data source 202 shown in FIG. 2. A forwarder initially may receive the data as a raw data stream generated by the input source. For example, a forwarder may receive a data stream from a log file generated by an application server, from a stream of network data from a network device, or from any other source of data…etc.”), 
receive, from a user, a first request for a first data visualization (paragraph[0129], “The system also allows the administrator to see a visualization of related events via a user interface. The administrator can query the search head 210 for customer ID field value matches across the log data from the three systems that are stored at the one or more indexers 206…etc.”), and 
in response to receiving the first request, automatically generate the first data visualization, wherein the at least one controller is further configured to: 
determine a format for the first data visualization based at least partially on the meta-data information, the heatmap information, the indexes, and data values that are relevant to the first data visualization(paragraph[0144], “Data visualizations also can be generated in a variety of formats, by reference to the data model. Reports, data visualizations, and data model objects can be saved and associated with the data model for future use. The data model object may be used to perform searches of other data…etc.”),
fetch the data values from the indexes that are relevant to the first data visualization (paragraph[0129], “a visualization of related events via a user interface. The administrator can query the search head 210 for customer ID field value matches across the log data from the three systems that are stored at the one or more indexers 206. The customer ID field value exists in the data gathered from the three systems, but the customer ID field value may be located in different areas of the data given differences in the architecture of the systems--there is a semantic relationship between the customer ID field values generated by the three systems. The search head 210 requests event data from the one or more indexers 206 to gather relevant event data from the three systems…etc.”); and 
a display communicatively coupled to the at least one controller, the display configured to display the generated first data visualization to the user (paragraph[0250], “At block 1910, the data intake and query system further causes display of a graphical interface including a plurality of data visualizations, where each data visualization of the plurality of data visualizations corresponds to a respective field-value specific data set of the plurality of field value-specific data sets. As shown in FIG. 18, for example, a query results visualization panel 1803 includes display of a plurality of data visualizations…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ding with the teachings of Janes and Porath to index and visualize data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ding with the teachings of Janes and Porath to provide real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various websites, applications, servers, networks, and mobile devices that power their business (Porath: paragraph[0062]). 

Claim 17
As to claim 17, Ding discloses a method comprising: 
analyzing one or more data sets in their entirety (figure 2, paragraph[0023], “In general data from one or more data sources 210 can be stored at some type of data storage system, for example an enterprise data warehouse 208a or an enterprise data hub 208b. Data sources 210 broadly represent any distinct or set of data sources that can be consumed by the systems described with respect to FIG. 2…etc.”), the analyzing comprising:
retrieving schema and meta-data information of the one or more data sets(paragraph[0033], “Process 300 continues at step 306 with inferring a logical schema based on data elements and usage information identified through the processing of the workload data 212. In this context, "inferring a logical schema" may simply refer to identifying a relationship between one or more data elements…etc.”),
generating heatmap information based on the retrieved schema and meta- data information (paragraph[0035], “FIGS. 4A-4B are screen captures of example visualizations in the form of "usage heatmap diagrams," that may be displayed to users in some embodiments. FIG. 4A shows a first example visualization 400a in the form of a usage heatmap diagram. As shown in FIG. 4A, visualization 400a can include one or more table nodes 420a that are representative of tables present in the data stored at storage systems 208a-b according to the inferred logical schema…etc.”), the heatmap information indicating a relative importance level of data tables and data fields within the one or more data sets(paragraph[0045], “FIG. 4B shows another example visualization 400b in the form of a usage heatmap diagram. Visualization 400b of FIG. 4B is an alternative embodiment to the visualization 400a of FIG. 4A but is otherwise generally similar. As shown in FIG. 4B, in some embodiments to fit more information into the visualization, certain table nodes may be displayed as part of a table node stack 422b. For example, a table node stack 422b may include various nodes related to fact tables present in the underlying data. Each of the fact table may have inferred relationships with different sets of dimension tables. Presenting the fact tables as a stack will allow the user to easily flip through the different heatmap diagrams to view these different relationships. Also shown in FIG. 4B, users may interact with certain graphical elements to access additional information. For example, in response to detecting user interaction with a particular column identifier 428b, a system may cause display of additional information 432b regarding usage of the column represented by the particular column identifier 428b….etc.”).
storing the meta-data information and the heatmap information in a configuration database (paragraph[0035], “FIGS. 4A-4B are screen captures of example visualizations in the form of "usage heatmap diagrams," that may be displayed to users in some embodiments. FIG. 4A shows a first example visualization 400a in the form of a usage heatmap diagram. As shown in FIG. 4A, visualization 400a can include one or more table nodes 420a that are representative of tables present in the data stored at storage systems 208a-b according to the inferred logical schema. Each table node 420a is displayed as a graphical element in visualization 400a…etc.”); 

Ding does not appear to explicitly disclose 
determining data relationships, using a single-branch approach, based on the retrieved schema and meta-data information and data values within the one or more data sets, 
wherein the single-branch approach comprises determining a starting data table and an ending data table for a series of parent-child relationships between a plurality of data tables arranged in a single row; 
creating indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships, where each series of parent-child relationships is associated with an index; and 
importing data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm.

However, Janes discloses determining data relationships, using a single-branch approach, based on the retrieved schema and meta-data information and data values within the one or more data sets (Figures 6-8, column 7, lines 52-67, “The Form_Load event then calls the Fill_Tree subroutine. The Fill_Tree subroutine accesses Locations table 76 (FIG. 3) to obtain parent and child information to build and populate the tree control in the left panel of the active data explorer. An example of a tree structure and its associated location table is shown in FIGS. 7 and 8.), 
wherein the single-branch approach comprises determining a starting data table and an ending data table for a series of parent-child relationships between a plurality of data tables arranged in a single row(Figures 6-8, column 7, lines 52-67 and column 8, lines 1-12, “. The bottom-most nodes (terminal nodes) of any branch are the only nodes, in that branch, that may contain data. This means that while one branch of the tree may go through four levels to reach the terminal nodes, another branch may only have two levels. In the various database tables the relationship between nodes is saved. For example, the field ParentID in the Locations table contains the LocID (LocationID) of the Parent of a node. In the case of the Supply Inventory Explorer, for example, the Fill_Tree subroutine queries the Locations table joined to the SupplyInventory table. The resulting record set contains the ParentID for each record. The top node will have a 0 (for this invention we set the field to default to 0, but start numbering all indexes at 1, so that 0 is in effect No ID) for its ParentID, but all other nodes will have a parent location's LocID as its ParentID…etc.”);
creating indexes to group and store data from the one or more data sets in a back-end storage system, based on each series of parent-child relationships (Figures 6-8, column 7, lines 52-67 and column 8, lines 1-20, “The top node will have a 0 (for this invention we set the field to default to 0, but start numbering all indexes at 1, so that 0 is in effect No ID) for its ParentID, but all other nodes will have a parent location's LocID as its ParentID. The Fill_Tree method loops through the record set and populates one branch at a time by finding the next lower node using the ParentID field, until all the branches are built…etc.”), where each series of parent-child relationships is associated with an index, each index being a data structure configured to contain a single series of parent-child relationships that were determined according to the single-branch approach, wherein data from each of the plurality of data tables of the single series of parent-child relationships is stored within the index(Figures 6-8, column 7, lines 52-67 and column 8, lines 1-12, “. The bottom-most nodes (terminal nodes) of any branch are the only nodes, in that branch, that may contain data. This means that while one branch of the tree may go through four levels to reach the terminal nodes, another branch may only have two levels. In the various database tables the relationship between nodes is saved. For example, the field ParentID in the Locations table contains the LocID (LocationID) of the Parent of a node. In the case of the Supply Inventory Explorer, for example, the Fill_Tree subroutine queries the Locations table joined to the SupplyInventory table. The resulting record set contains the ParentID for each record. The top node will have a 0 (for this invention we set the field to default to 0, but start numbering all indexes at 1, so that 0 is in effect No ID) for its ParentID, but all other nodes will have a parent location's LocID as its ParentID…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ding with the teachings of Janes to build an index of parent and children data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ding with the teachings of Janes to have a livestock inventory and material system with an interactive graphical user interface (Janes: column 1, lines 10-16). 

The combination of Ding and Janes do not appear to explicitly disclose and 
importing data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm.

However, Porath discloses importing data from the one or more data sets into the created indexes, using the stored meta-data information and a data slicing algorithm (paragraph[0102]-paragraph[0103], “forwarder receives data from an input source, such as a data source 202 shown in FIG. 2. A forwarder initially may receive the data as a raw data stream generated by the input source. For example, a forwarder may receive a data stream from a log file generated by an application server, from a stream of network data from a network device, or from any other source of data…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ding with the teachings of Janes and Porath to index and visualize data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ding with the teachings of Janes and Porath to provide real-time operational intelligence that enables organizations to collect, index, and search machine-generated data from various websites, applications, servers, networks, and mobile devices that power their business (Porath: paragraph[0062]). 

Claims 2, 3, 4, 5, 6, 7, 8, 10, 11, 12, 13, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. U.S. Patent Publication (2017/0132296; hereinafter: Ding) in view of Janes et al. U.S. Patent (6,642,946; hereinafter: Janes) and further in view of Porath et al. U.S. Patent Publication (2018/0218050; hereinafter: Porath) and further in view of Setlur et al. U.S. Patent (10,817,527; hereinafter: Setlur)

Claims 2 and 10
As to claims 2 and 10, the combination of Ding, Janes, and Porath discloses all the elements in claim 9, as noted above, but do not appear to explicitly disclose wherein the at least one controller is further configured to: 
receive, from the user, synonym training information that represents a particular query desired by the user; and 
store an association between the synonym training information and the particular query desired by the user.

However, Setlur discloses wherein the at least one controller is further configured to: 
receive, from the user, synonym training information that represents a particular query desired by the user (Figure 3A, column 7, lines 59-67 and column 8, lines 1-12, 3“Queries often contain direct, clear references to particular columns of data, such as when the user types "nation" to refer to a "nation" data column. But a user may use an alternative word, such as "country" in reference to the "nation" column. In this case, natural language processing helps to compute semantically related words. In some implementations, a query token 310, such as an analytic phrase extracted from a natural language command, is input to the language processing module 238. For example, the phrase may be "country" or "temporary workers" or "big cluster." In some implementations, the language processing module 238 uses neural network models 312 to generate semantically similar words (sometimes referred to as synonyms). In some implementations, the language processing module 238 uses synonym lookup 314 to generate synonyms. Some implementations use both neural network models 312 and synonym lookup 314 to generate synonyms…etc.”); and 
store an association between the synonym training information and the particular query desired by the user (column 8, lines 13-34, “In implementations that use neural network models 312, semantic and syntactic relatedness are computed by initially training a neural network on a large corpus of text (generally computed in advance). Some implementations that use neural network models produce word embeddings. A word or phrase from a vocabulary of words (which can be considered a space with a large number of dimensions) is mapped to, or embedded in, a continuous vector space of real numbers (a space with a much smaller number of dimensions)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ding with the teachings of Janes, Porath, and Setlur to train a system based on an user voice command which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ding with the teachings of Janes, Porath, and Setlur to enable a user to understand a data set visually, including distribution, trends, outliers, and other factor that are important to making business decisions (Setlur: Column 1, lines 35-41). 

Claims 3 and 11
As to claims 3 and 11, the combination of Ding, Janes, Porath, and Setlur discloses all the elements in claim 10, as noted above, and Setlur further disclose wherein the first request for the first data visualization comprises a first input that corresponds with the synonym training information (column 10, lines 45-67, “FIGS. 3C and 3D illustrate processes of evaluating user input that refers to properties of a displayed data visualization, such as shapes, colors, and/or marks, according to some implementations. A dashboard, (e.g., as illustrated in FIG. 4J) contains multiple data visualizations (each of which is sometimes referred to as a "view" or a "viz"). One objective is to correlate the tokens in the user input to a specific data visualization. For example, a user may enter "what are the values of those big circles."…etc.”)), and 
wherein the at least one controller is further configured to generate the first data visualization utilizing the stored association between the synonym training information and the particular query desired by the user (column 11, lines 15-37, “The computing device analyzes commands (also referred to as queries, natural language questions, or natural language commands) received from the user to determine a meaning of the command (e.g., determine a relationship between the command and the data set). In this way, the user is not restricted to a regimented set of commands. Instead, the user may pose informal questions related to the data visualization, which may be interpreted by the computing device on the fly. For example, a command may vaguely state "show me when it's hot" and the computing device highlights portions of an existing data visualization (e.g., a data visualization showing temperatures across California in 2015, where temperatures are above a certain threshold)…etc.”).

Claims 4 and 12
As to claims 4 and 12, the combination of Ding, Janes, Porath, and Setlur discloses all the elements in claim 11, as noted above, and Setlur further disclose further comprising a microphone, and wherein the first input is a verbal request received via the microphone (column 5, lines 60-67, “Furthermore, some computing devices 200 use a microphone and voice recognition to supplement or replace the keyboard. Optionally, the computing device 200 includes an audio input device 220 (e.g., a microphone) to capture audio (e.g., speech from a user)…etc.”).

Claims 5 and 13
As to claims 5 and 13, the combination of Ding, Janes, Porath, and Setlur discloses all the elements in claim 11, as noted above, and Setlur further disclose further comprising a keyboard, and wherein the first input is entered as a text request via the keyboard (figure 2, column 5, lines 32-67, “In computing devices that have a touch-sensitive display 214, a physical keyboard is optional (e.g., a soft keyboard may be displayed when keyboard entry is needed)…etc.”).

Claims 6 and 14
As to claims 6 and 14, the combination of Ding, Janes, Porath, and Setlur discloses all the elements in claim 11, as noted above, and Setlur further disclose further comprising a touchscreen display, and wherein the first input is entered via the touchscreen display (figure 2, column 5, lines 32-67, “In computing devices that have a touch-sensitive display 214…etc.”).

Claims 7 and 15
As to claims 7 and 15, the combination of Ding, Janes, Porath, and Setlur discloses all the elements in claim 11, as noted above, and Setlur further disclose wherein the at least one controller is further configured to: 
receive, from the user, a second input that does not correspond to a known query parameter (column 12, lines 18-35, “In some implementations, after displaying the data visualization 408, the application 230 processes additional commands received in the natural language processing region 402. For example, the user may input one or more commands (e.g., queries) related to the displayed data visualization 408…etc.”); 
in response to receiving the second input, determine that additional information is required to generate the first data visualization (column 12, lines 18-35, “The application 230, upon receiving the one or more commands from the user, requeries the database using an updated set of queries corresponding to the received commands and updates the displayed data visualization…etc.”); 
request the additional information from the user (column 12, lines 18-35, “The application 230, upon receiving the one or more commands from the user, requeries the database using an updated set of queries corresponding to the received commands and updates the displayed data visualization 408 (e.g., filters the data, adds data fields, highlights specific data marks, or inserts statistical tools) using the data retrieved. In some instances, requerying the database is performed locally at the computing device using cached or stored data at the computing device. For example, requerying is commonly performed locally when the natural language command specifies one or more filters…etc.”); 
receive the additional information from the user (column 12, lines 18-35, “The application 230, upon receiving the one or more commands from the user, requeries the database using an updated set of queries corresponding to the received commands and updates the displayed data visualization 408 (e.g., filters the data, adds data fields, highlights specific data marks, or inserts statistical tools) using the data retrieved. In some instances, requerying the database is performed locally at the computing device using cached or stored data at the computing device. For example, requerying is commonly performed locally when the natural language command specifies one or more filters…etc.”); 
utilize the received additional information to associate the second input with a known query parameter(column 12, lines 18-35, “The application 230, upon receiving the one or more commands from the user, requeries the database using an updated set of queries corresponding to the received commands and updates the displayed data visualization 408 (e.g., filters the data, adds data fields, highlights specific data marks, or inserts statistical tools) using the data retrieved. In some instances, requerying the database is performed locally at the computing device using cached or stored data at the computing device. For example, requerying is commonly performed locally when the natural language command specifies one or more filters…etc.”); and 
generate the first data visualization utilizing the association between the second input and the known query parameter (column 12, lines 18-35, “In some implementations, after displaying the data visualization 408, the application 230 processes additional commands received in the natural language processing region 402. For example, the user may input one or more commands (e.g., queries) related to the displayed data visualization 408…etc.”).

Claims 8 and 16
As to claims 8 and 16, the combination of Ding, Janes, Porath, and Setlur discloses all the elements in claim 9, as noted above, and Setlur further disclose wherein the at least one controller is further configured to: 
receive, from the user, a second request for a second data visualization, wherein the second data visualization is based on a modification of the first data visualization (column 12, lines 18-35, “In some implementations, after displaying the data visualization 408, the application 230 processes additional commands received in the natural language processing region 402. For example, the user may input one or more commands (e.g., queries) related to the displayed data visualization 408. The application 230, upon receiving the one or more commands from the user, requeries the database using an updated set of queries corresponding to the received commands and updates the displayed data visualization 408 (e.g., filters the data, adds data fields, highlights specific data marks, or inserts statistical tools) using the data retrieved…etc.”).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ding et al. U.S. Patent Publication (2017/0132296; hereinafter: Ding) in view of Janes et al. U.S. Patent (6,642,946; hereinafter: Janes) and further in view of Porath et al. U.S. Patent Publication (2018/0218050; hereinafter: Porath) and further in view of Hedberg U.S. Patent Publication (2019/0324953; hereinafter: Hedberg)

Claim 18
As to claim 18, the combination of Ding, Janes, and Porath discloses all the elements in claim 17, as noted above, and wherein the starting data table does not have a parent table, the ending data table does not have a child table, and data tables between the starting data table and the ending data table may each have multiple parent data tables but only one child data table.

 However, Hedberg disclose wherein the starting data table does not have a parent table, the ending data table does not have a child table, and data tables between the starting data table and the ending data table may each have multiple parent data tables but only one child data table (Figures 5A and 5E, paragraph[0044]-paragraph[0045], “In the nested set model, an index can be generated for each record using nested sets. In a nested set, each record contains two indices, a "left" and "right" index number. The indexes are created by starting at the root of the tree, and working from left to right through each node of the tree…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Ding with the teachings of Janes, Porath, and Hedberg to index parent and children data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Ding with the teachings of Janes, Porath, and Hedberg to store results of a measure in nodes corresponding to the level that corresponds to the given dimension (Hedberg: paragraph[0002]). 


Final Rejection
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
October 18, 2022